Ingraham, J. (dissenting):
I dissent. '. The defendant obtained an order for a bill of particulars, in pursuance of which, a bill of particulars was served., The defendant then made a motion for a further bill of particulars, upon .which an order was entered requiring a “ further verified bill of ' particulars of the demand for which this áction is brought as far as it is in the power of the plaintiff to do so.” In response to this order.the plaintiff served a notice that-it was not within the power of the plaintiff to furnish a further bill of particulars. This'second order took the place of the original order, and by it the plaintiff was only required to furnish such particulars so far as .it was within his power; and there is not a. particle of evidence that it was within his power to furnish any other particulars than those furnished."
On the record, therefore, I think the plaintiff has complied with *849the orders of the court, and to justify this motion the defendant must show that it was within the power of the plaintiff to furnish the additional particulars which the record fails to show.
I think the order should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.